Title: To James Madison from Thomas Bulkeley, 5 July 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir.
						Lisbon 5 July 1801
					
					Since the last I had the honor of writing you nothing has transpired here on which 

dependance can be placed.  Every one appears in the most anxious suspence for the fate 

of this Country and its expected a very few days will determine.  ’Tis said the First Consul 

has positively refused to ratify the treaty with Portugal which carries with it some probability 

of truth as french troops are daily arriving in Spain & by the best accounts its calculated there 

are no less than 30000 men in that Country.
					Others will have it that Peace is actually concluded but extreemly 

disadvantageous to this Country.  A great dinner is to be given on Tuesday next at Abrantes by the 

Portuguese Comr. in chief the Duke of Alafoens to great personages expected from Spain.  

Some suppose these to be the Prince of Peace Lucien Buonaparte & the Duke of Foies 

the late Ambassador at this Court, others that they are the King & Queen of Spain who are 

to a certainty arrived at Olivença their new acquired possession, & the Roads orderd to be 

repaired & are repairing with the greatest expedition thro Alentejo to Abrantes & Lisbon.
					It is also said that the Sec’s of State disagree.  Mr. Almada & Dn. Rodrigo are for a 

continuation of the War the Recalling the Duke of Alafoens & giving the chief Command to 

Genl. Goltz as more honble. to the nation to be conquerd into the terms demanded by france 

than by tacidly acquiesing in them.  The prince has answerd his perplexities have already been 

great.  The council might determine  He woud act as he pleased.  This I heard a person say 

who is in some confidence here.
					A new Coalition is much talkd of on the Continent.
					
Quietness does not seem actually restored in Italy & Germany & that the secret articles of the 

Treaty of Luneville have been discovered by the British Government.
					The first Consul is at Brest said to be with the intention of seeing the fleet to sea.  

Some suppose his going there has been a political movement.
					A British fleet under the Command of Adml: Sir James Saumarez arrived off Cadiz.  It 

appears as if a constant communication is kept open between persons here & him as 

express by land are very frequently sent from hence to the Bh. Consul at faroe
					Great preparations continue to be made for the defence of Abrantes & very strong 

forts are made about that town for its defence.
					The whole province of Alentejo seems at the mercy of the Spaniards as the whole of the 

southern army is collected at and near Abrantes.
					Yesterday morning the Princess of Portugal was safely deliverd of a Prince.  I have the honor 

to be most respectfully Sir your humble & Obed Servt.
					
						Thomas Bulkeley
					
					
						The Spaniards are busy strengthening the fortification of Campo Mayor which they lately 

captured.  Their advanced post continues near to Gaviao.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
